Citation Nr: 0812628	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claims of entitlement to 
service connection for residuals of back and cervical spine 
injuries.  

In March 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Following the issuance of the September 2006 Statement of the 
Case (SOC), new medical records were added to the claims file 
that the RO has not considered, nor did the veteran or his 
representative waive initial consideration by the RO.  
Specifically, private treatment records dated March 2005 were 
added to the claims file.  On remand, the additional evidence 
must be considered.  A Supplemental Statement of the Case 
(SSOC) will be furnished if the RO receives additional 
pertinent evidence after an SOC or most recent SSOC has been 
issued and before the appeal is certified to the Board and 
the appellate record is transferred to the Board.  38 C.F.R. 
§ 19.31(b)(1) (2007).

Accordingly, the case is REMANDED for the following action:  

Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the September 2006 SOC.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



